                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


JEREMY W.,                                )
                                          )
                         PLAINTIFF        )
                                          )
V.                                        )
                                          )       CIVIL NO. 2:18-CV-195-DBH
NANCY A. BERRYHILL, ACTING                )
COMMISSIONER, SOCIAL SECURITY             )
ADMINISTRATION,                           )
                                          )
                         DEFENDANT        )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On February 12, 2019, the United States Magistrate Judge filed with the

court, with copies to counsel, his Report and Recommended Decision. The time

within which to file objections expired on February 26, 2019, and no objections

have been filed. The Magistrate Judge notified the parties that failure to object

would waive their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The administrative decision is AFFIRMED.

      SO ORDERED.

      DATED THIS 27TH DAY OF FEBRUARY, 2019

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
